DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 01/11/2021 has been considered and entered.  The amendment requires %CA which Konno et al. (WO 2016/051964) does not teach, and initial boiling point (IBP) of 260C or less which Tagawa et al. (US 2011/0237477) does not particularly recite, thus overcoming the rejections.  New grounds of rejections over Tagawa et al. (US 2010/0093568) are made as necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tagawa et al. (US 2010/0093568)
In regards to claim 1, Tagawa teaches refrigeration machine oil such as compressor oil comprising a lubricating base oil having %CA of not more than 2 (abstract).  The machine oil or compressor oil itself has the same limitations of the base oil such as having %CA of not more than 2 [0054].  The kinematic viscosity of the slack wax and/or paraffinic hydrocarbon oil from which the base oil is derived is from 2 to 25 mm2/s (cSt) at 100ºC (Kv100) and the oil has a sulfur content of from 0.01% or less or 0.001% or 0.0001% or less [0133, 0171].  
The finished lubricating base oil has similar properties such as such as sulfur content of 100 ppm (0.01%) or less or 10ppm (0.001%) or less, Kv100 of from 1.5 to 20 cSt and Kv40 of from 6 to 50 [0212 – 0217].  The refrigerating machine oil which further comprises a refrigerant such as isobutene has the same properties such as Kv40 of from 6 to 32 cSt and will be expected to have similar Kv100, sulfur content and %CA of the lubricating base oil [0222].  It is noted that the lubricating base oil itself meets the limitation of refrigerating machine oil of the claim.  However, even with the addition of the refrigerant or other optional additive, the refrigerating machining oil of Tagawa has the claimed limitations.
initial boiling point (IBP) of preferably from 260 to 360ºC, T10 of preferably from 320 to 400ºC, T90 of preferably from 380 to 460ºC and a final boiling point (FBP) which is the distillation end point of preferably from 420 to 520ºC [0239].  The IBP and FBP overlaps the claimed ranges.
In regards to claim 2, Tagawa teaches the oil having T90 of 380 to 460ºC which overlaps the claimed range as previously stated.
In regards to claim 3, Tagawa teaches the oil having T90 of 380 to 460ºC and FBP of from 420 to 520ºC as previously stated.  Using linear regression analysis, T95 would be about midway of T90 and FBP and would be from about 400ºC and higher which overlaps the claimed range.
In regards to claim 4, Tagawa teaches the oil wherein IBP is preferably from 260 to 360ºC, T10 of preferably from 320 to 400ºC, thus providing a T5 estimated as being between from about 290ºC to 380ºC, and wherein the T90 is preferably from 380 to 460ºC which provides a difference of T90 and T5 of less than 200ºC.  For instance, Tagawa teaches the difference between FBP and IBP is preferably between 100 to 250ºC or from 120 to 200ºC, which puts the difference between T90 and T5 which is lower, at preferably less than 200ºC [0239].
In regards to claim 6, Tagawa teaches the lubricating base oil having the sulfur content of the claim as previously stated.
In regards to claim 7, Tagawa teaches the machine oil (i.e., working fluid) having a lubricating oil or lubricating base oil which is refrigerating machine oil having the claimed limitations as previously stated, and a refrigerant as previously stated.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 4, 6, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771